139 U.S. 176 (1891)
STOCKMEYER
v.
TOBIN.
No. 143.
Supreme Court of United States.
Argued and submitted January 12, 1891.
Decided March 2, 1891.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF LOUISIANA.
*185 Mr. Alfred Goldthwaite for appellant submitted on his brief.
Mr. J.D. Rouse for appellee. Mr. William Grant was with him on the brief.
MR. JUSTICE HARLAN, after making the above statement, delivered the opinion of the court.
The case will be considered in the two aspects in which it is presented in behalf of the appellant. The first one is, that at the time Edward F. Stockmeyer entered into the agreement of the 25th day of January, 1884, before the notary, he was in a condition of great mental weakness; that there was gross inadequacy of consideration for the mortgage; and that from these circumstances imposition or undue influence ought to be inferred.
The bill does not allege that Stockmeyer was incapable, in law, of executing the agreement in question. The averment that at the time of making it he was losing, and to a great extent had lost, his capacity to attend to business and to manage his affairs, and that his mind was seriously impaired so as to affect his understanding and judgment, and so continued until he was judicially interdicted by a judgment rendered November 11, 1884, does not meet the requirements of the Civil Code of Louisiana. By that Code it is provided: *186 "Art. 401. All acts done by the persons interdicted from the date of the filing of the petition for interdiction until the day when the same is pronounced are null. Art. 402. No act anterior to the petition for interdiction shall be annulled, except where it shall be proved that the cause of such interdiction notoriously existed at the time when the acts, the validity of which is contested, were made or done, or that the party who contracted with the interdicted person could not have been deceived as to the situation of his mind. Notoriously, in this article, means that the cause of the interdiction was generally known by the persons who saw and conversed with the party. Art. 403. After the death of a person, the validity of acts done by him cannot be contested for cause of insanity, unless his interdiction was pronounced or petitioned for previous to the death of such person, except in cases in which the mental alienation manifested itself within ten days previous to the decease, or in which the proof of want of reason results from the act itself which is contested."
Other articles of the Code are as follows: "Art. 1782. All persons have the capacity to contract except those whose incapacity is specially declared by law. These are persons of insane mind, those who are interdicted, minors and married women. Art. 1783. All cases of incapacity are subject to the following modifications and exceptions. Art. 1784. Persons interdicted can, in no case whatever, make a valid contract after the petition has been presented for their interdiction until it be legally removed. Art. 1788. The contract, entered into by a person of insane mind, is void ... for want of consent. It is not the judgment of interdiction, therefore, that creates the incapacity, it is evidence only of its existence, ... and from these principles result the following rules: 1. That, after the interdiction, no other evidence than the interdiction itself is necessary to prove the incapacity of the person, and to invalidate any contract he may have made after the day the petition for interdiction was presented ... 2. As to contracts made prior to the application for interdiction they can be invalidated by proving the incapacity to have existed at the time the contracts were made. 3. But in order to prevent *187 imposition, it is not enough to make the proof mentioned in the last rule; it must also, in that case, be shown that the person interdicted was known by those who generally saw and conversed with him, to be in a state of mental derangement, or that the person who contracted with him, from that or other circumstances, was acquainted with his incapacity. 4. That, except in the case of death, hereafter provided for, no suit can be brought ... to invalidate a contract on account of insanity, unless judgment of interdiction be pronounced before bringing the suit... . 5. That if the party die within thirty days after making the act or contract, the insanity may be shown by evidence, without having applied for the interdiction; but if more than that time elapse, the insanity cannot be shown to invalidate the act or contract, unless the interdiction shall have been applied for, except in the case provided for in the following rule: 6. That if an instrument or other act of a person deceased contain in itself evidence of insanity in the party, then it shall be declared void, although more than thirty days have elapsed between the time of making the act and the death of the party, and although no petition shall have been presented for his interdiction. 7. In the case mentioned in the preceding rule, other proofs of insanity may be offered, etc. 8. That where insanity is alleged to avoid a donation or other gratuitous contract, it is not necessary to show that the insanity was generally known; it will be sufficient to show that it existed, and if the party be dead, without having been interdicted, it is not necessary to show in this case that interdiction had been applied for."
It is apparent from these provisions that the allegations of the bill as to the condition of Stockmeyer's mind on the 25th of January, 1884, do not entitle the plaintiff to relief upon the ground that he was incapable in law of making a binding agreement. And the proof fails to show that the persons who at that time generally saw and conversed with him, knew or even believed him to be in a state of mental derangement, or that McCan had any ground whatever to doubt his capacity to contract. Louisiana Bank v. Dubreuil, 5 Martin, 416, 425; *188 Phelps v. Reinach, 38 La. Ann. 547. On the contrary, the evidence shows that when he intervened in the McCan mortgage, he was, although of peculiar and at times eccentric manners, not incompetent for the transaction of business. He recognized the fact that Henry and George Godberry needed more money to carry on their plantation, and that, unless they obtained it, his interests under the prior pledge would be put in peril. He was not himself able to make further advances, and approved, if he did not suggest, that application be made for that purpose to McCan. The latter agreed to make advances for the current year only upon the condition, among others, that his mortgage and crop lien should take precedence of all others. This Stockmeyer perfectly understood and distinctly assented to with full apprehension of what he was doing. And that condition was plainly expressed in the contract; for it is therein stipulated that the mortgage and privilege then existing for the two notes for $8750 each, as well as for the indebtedness to Stockmeyer of $32,000 for and on account of advances to the Angelina plantation, were "subordinate" to the McCan notes and mortgage. The testimony of the notary before whom the McCan mortgage was executed is positive to the effect that, at that time, there was nothing peculiar in Stockmeyer's conversation, and that he presented the same appearance as on several previous occasions when transacting business with that officer. The truth is, that Stockmeyer's mind did not commence to give way, so far as his friends could perceive, until within a few days  not more than a week or ten days  prior to February 20, 1884, when he was transferred to the Louisiana Retreat for the Insane. The physician who examined him on that day, and by whose advice he was removed to that institution, testified that he was engaged in the transaction of his business all the time until about a week before being committed to the asylum. Undoubtedly he was, on and after that date, incapable of making a binding contract. But we are not to infer incapacity to have existed on the 25th of January, 1884, from the mere fact that he became insane within a few days before his removal to the asylum for treatment.
*189 The suggestion that there was gross inadequacy of consideration is without force. Stockmeyer consented that his mortgage be subordinated to McCan's, because, in his judgment, further advances to the plantation could not be otherwise obtained, and without such advances he supposed, and reasonably, that it would run to waste, destroying all chance to save his debt. Besides, the advance by McCan, in consideration of his mortgage being accorded priority, was enough to sustain the agreement to that effect.
After a close scrutiny of all the evidence we are of opinion that nothing is disclosed to support the contention, that the McCan mortgage and crop lien were obtained by imposition or undue influence. No such inference is justified by the evidence.
The other aspect in which the case is presented by the appellant involves the validity of the sale by the sheriff under the proceedings for executory process. The first point made in support of this general contention is that the clause in the McCan mortgage, dispensing with appraisement, was not valid or binding under the laws of Louisiana; that, without appraisement, a legal sale could not occur. Under the Louisiana law, Code of Practice, 1870, art. 745, "when the Sheriff sells property which he has seized conformably to the provisions contained in this chapter [relating to executory process], he must cause the same appraisements to be made, and observe the same delays and formalities, as are prescribed for the sale of property seized in execution." The latter sales are provided for in Article 663 to 704 inclusive of the Code. In Levicks, Barrett & Kuen v. Walker, 15 La. Ann. 245,  a case much relied upon by the appellant  the suit was upon a note executed in Pennsylvania, the maker describing himself as residing in Louisiana, and promising to pay, without defalcation, and "without any relief whatever from appraisement or valuation laws." Judgment, in that form, was refused, and the plaintiff appealed. Chief Justice Merrick, in affirmance of the judgment, said: "We think the stipulation in a contract that the property of the debtor shall be sold without appraisement in the event of non-payment at maturity, one of those pacts which ought not *190 to be recognized by our courts in the decree rendered upon such contract. The law has, by express provisions, ordained the mode in which its own officers shall enforce the judgments of the courts." Justices Land and Buchanan held that the right of the debtor to appraisement in case of the forced alienation of his property might be waived by him, and his property sold at the first offer for cash for whatever price it would bring. But they concurred in the judgment of affirmance because "the waiver in such a case must be in a more solemn and authentic form than that of a promissory note, otherwise the waiver would become a mere formula in such instrument, and the entire policy of the law would thereby be defeated, to the injury of both debtors and creditors."
The subject was elaborately considered by the Supreme Court of Louisiana in Broadwell v. Rodrigues, 18 La. Ann. 68, where the question was whether the clause inserted in the act of mortgage there in suit, dispensing with the appraisement required by Arts. 673 and 745 of the Code of Practice, was valid in law. The case turned upon the construction to be given to Article 11 of the Civil Code of Louisiana, providing that, "individuals cannot by their conventions derogate from the force of laws made for the preservation of public order or good morals. But, in all cases in which it is not expressly or impliedly prohibited, they can renounce what the law has established in their favor, when the renunciation does not affect the rights of others and is not contrary to the public good." It was contended on one side, that the law requiring the property of a judgment debtor to be appraised before it could be sold by the sheriff in execution of a judgment, is a public law, and that an agreement to waive or dispense with the appraisement is absolutely void; and on the other, that the necessity for appraisement in judicial sales is established exclusively for the benefit of the defendant, and that he may, therefore, validly renounce it under the second paragraph of Article 11 of the Civil Code. The court said: "From the general tenor of our own jurisprudence, we could hardly have deemed this question an open one, for it has been uniformly held that the legal formalities attending final process are *191 established by law in favor of debtors in execution, which they can renounce, without in any manner running counter to the proviso in the second paragraph of Art. 11, C.C. The cases to which our attention has been called view the question in all its phases, and seem to consider the progressive steps in the execution of judgment as mere formalities; less a matter of public policy than of private concern, and hence they deem the renunciation or waiver of those rights as permissible under § 2 of Art. 11 of the Civil Code." The prior cases referred to in the opinion as sustaining these views were Mullen v. Harding, 12 La. Ann. 271; LeBlanc v. Dubroca, 6 La. Ann. 360; McDonough v. Garland, 7 La. Ann. 143; Desplate v. St. Martin, 17 La. Ann. 91, 92, and others. To the same effect are Jouet v. Mortimer, 29 La. Ann. 206; and Soniat v. Miles, 32 La. Ann. 164. So, that the objection that the sale was illegal for want of an appraisement is without any foundation upon which to rest.
But it is said that the Godberrys could not by their agreement with McCan waive appraisement so as to affect Stockmeyer or the vendor's mortgage and privilege securing the notes that had been pledged to him. This contention, it is supposed, finds support in Article 2078 of the Revised Civil Code, providing that "several obligations are produced, when what is promised by one of the obligors is not promised by the other, but each one promises separately for himself to do a distinct act; such obligations, although they may be contained in the same contract, are considered as much individual and distinct as if they had been in different contracts and made at different times." To this suggestion it is sufficient to answer that the right of appraisement is given by the statute to the owner, and its waiver by the Messrs. Godberry was not a matter of which creditors could complain, unless such waiver was made fraudulently or to defeat their debts, as in Lawrence, Syndic v. Young, 1 La. Ann. 297, 299; certainly not one of which any creditor could complain who intervened and became a party to the mortgage dispensing with appraisement.
It is also said, that in the writ commanding the sheriff to seize and sell, he was required "to seize, and, after the legal *192 delays, to advertise and sell, according to law;" and that as he was not directed to sell without appraisement, he could only sell in the mode prescribed by the statute, that is, upon appraisement. Union Bank v. Bradford, 2 La. Ann. 416, is cited in support of that proposition. That was an action to annul a sale of land under execution by the sheriff. The mortgage, given by the defendants, contained a clause authorizing a sale "for cash, without appraisement." In the petition praying for the order of seizure and sale, no reference was made to this clause, and the right to sell without appraisement was not claimed. The prayer was for an order that the property be seized and sold "as the law directs," etc. An order of seizure and sale was directed to be issued, "as prayed for," and that the property be sold "as the law directs." Under this order, the clerk issued the writ, directing the sheriff to seize and sell for cash, without appraisement; and the sale was so advertised. The court said: "It is manifest that the sale was not made in conformity with the order of the judge. The stipulation in the act of mortgage was one made for the benefit of the plaintiffs, which it was discretionary with the bank to have enforced or to renounce. It was virtually waived by claiming a seizure and sale according to law, the true intendment of which is, that the proceedings were to be in conformity with the rules which govern seizures and sales under executory process. The order was in accordance with the prayer of the petition, and no sale could have been legally effected under it, without observing the formalities required in ordinary cases under executory proceedings, one of which is, that the property shall be previously appraised. The clerk was not authorized, under the order granted by the judge, to direct that the sale be made without appraisement. His act was null, and conferred no authority on the sheriff to dispense with the observance of a formality which was so essential, as the result proves, to the protection of the plaintiffs' rights." The facts here are entirely different from those in the above case. The petition of McCan for executory process asks that the mortgaged property be seized and sold for cash to the highest bidder, "without appraisement and according to law." *193 The order upon the petition was, "Let executory process issue herein as prayed for and according to law." The writ of seizure and sale directed the sheriff "to seize, and, after the legal delays, to advertise and sell, according to law, ... to pay and satisfy in cash the claim of the plaintiff," etc. The writ, it is true, did not in terms require the sale to be made without appraisement. But the omission was not one of which Stockmeyer could complain after intervening in the special mortgage to McCan; certainly not unless he showed special injury to his rights. Besides, we think, in view of the petition and order for executory process, the words "according to law" in the writ imported a sale in accordance with the stipulations of the mortgage and the prayer in the petition, namely, without appraisement. There is no ground to say, as in the case in 2 La. Ann., that the mortgagee, by his petition, or in any other mode, waived his right to a sale without appraisement and asked a sale under the statute with appraisement.
Another question is, whether the sale was invalid by reason of the entire property having been sold, in block, at the seat of justice, and not, as to any portion of it, on the plantation. By Article 664 of the Code of Practice it is provided that the sale of the property under a writ of fieri facias "must be made by the sheriff at the seat of justice for the parish where the seizure is made, and he shall choose for the place of sale the spot where it may have the greatest degree of publicity, except in the cases enumerated in the following articles." Art. 665: "In the country, the sale may be made on the plantations which are to be sold if the debtor require it; but in this case notice must be given of the fact in the advertisement of sale." Art. 666: "Animals and utensils attached to plantations and manufactures, and such articles as cannot be easily removed, must be sold on the spot where they are taken, on the day and hour appointed for this purpose by the sheriff." Art. 676: "The effects seized must be appraised with such minuteness that they may be sold together or separately, to the best advantage of the debtor, as he may direct."
Now, the objection as to the place of sale is fully met by Walker v. Villavasso, 26 La. Ann. 42, 44, (decided in 1874) *194 where the court, after quoting Article 666, said: "The two preceding articles [664, 665] provide that sale of the property must be made at the seat of justice, but in the country it may be made on the plantations which are to be sold, if the debtor require it, of which notice must be given in the advertisement. These articles must all be construed together so as to give effect to each. Where a plantation and its fixtures are to be sold under a mortgage, as in this case, the sale must be made at the seat of justice, unless the debtor require it to be made on the plantation. It is not intended that the articles attached to the plantation and which are mortgageable shall be sold in one place and the land in another. Under the writ of seizure and sale all are seized and sold at one time and place." And, perhaps, that the privilege given to the debtor might not be abused, the general assembly, by the act of March 2, 1876, relating to sales by sheriffs and coroners, Laws of La. 1876, p. 50, declared that nothing therein contained "shall deprive the defendant of the privilege now enjoyed by him of having his property, when it is under seizure, offered for sale at his domicil upon his giving notice to the proper officer within three days after seizure." The necessity for this limitation as to the time within which the defendant must indicate his wishes as to the place of sale is shown by the occurrences in this case. The petition of McCan was filed and executory process directed to be issued on the 15th of January, 1885. Notice of demand and service of copy of petition were waived by the debtors January 19, 1885; the seizure was made January 27, 1885; the sale was advertised January 31, 1885, to take place March 7, 1885, the advertisement stating that the plantation and the personal property attached to it, and used in its cultivation, would be sold for cash at the court-house of the parish; and a copy of the petition of protest by debtors, with the accompanying affidavit, and the order of the judge of the 22d Judicial District, requiring the plantation to be sold at the court-house, and the other articles at the plantation, was not served on the sheriff until March 5, 1885, three days only before the day on which the sale was to occur according to the advertisement. It thus appears that, in any *195 view of the statute, the demand for the sale of the personal property on the plantation, apart from the plantation, was out of time.
As to the effect upon the sale of the order made at chambers by the judge of the Twenty-second Judicial District, directing that the personal property covered by the McCan mortgage be appraised and sold separately on the plantation, but little need be said. Touching this order it may be observed that the counsel for the appellant does not refer to any statute of Louisiana conferring upon the judge who made it the power to act in any case pending in another district, in which there is an actual vacancy in the office of judge; while the counsel for the appellees say that if any authority exists for the exercise of such a power they have been unable to find it in the laws of that State. It does not seem to us that this order, made without citation or prayer for citation against the party to be affected by it, can have the force of a judgment, nor did it authorize the sheriff to depart from the terms of the advertisement of sale, in respect either to the place of sale or the mode of conducting it. In view of the terms of the advertisement, a sale in conformity with the above order, without readvertisement, would have been irregular, if not invalid. This order is liable to the same objection as the one before this court in Freeman v. Dawson, 110 U.S. 264, 270, of which it was said: "The action of the circuit judge in directing the recall of the executions in vacation, out of court, without notice to the judgment creditor, was irregular and unauthorized, and of no legal validity."
It is contended with much earnestness that the sale of the personal property in a lump, along with the plantation, was unauthorized by the statute and void. We are not satisfied of the soundness of this view. In Morris v. Womble, Sheriff, 30 La. Ann. 1312, 1314, the question was, whether the debtor, who had specially mortgaged his plantation, with all the buildings and improvements thereon, was entitled, of right, to have the plantation sold in lots. The court, after observing that, in the case of a fi. fa. on an ordinary judgment, the debtor has the right to point out the property he desires sold, provided it *196 be available and sufficient, says: "But the case we conceive to be very different where the debt for which the sale is made bears special mortgage on the thing to be sold, and where the thing has been mortgaged as an entirety, a unit, and thus made by contrast and in contemplation of the parties indivisible, whether so by nature or not." "Thus," the court proceeds, "where a plantation, with its accessories, has been specially mortgaged, the stock, implements, etc., thereto attached by the owner, and therefore made immovable by accession, cannot be sold separately from the plantation itself, no more than can a house or other building on it. When the law gives the mortgage creditor the right to seize the whole thing mortgaged, it gives him the right to sell the whole thing, if it be indivisible by nature or only so by the agreement and contract of the parties."
But if it be assumed that the personal property used in the cultivation of the plantation, and embraced in the special mortgage, ought not to have been sold in block with the plantation, but each article separately, the failure to do so did not render the sale void. The utmost that could be said is that the sale was informal and irregular. But in Louisiana mere informalities or irregularities in a judicial sale do not alone constitute a sufficient ground for setting it aside. The bill alleges that the property did not bring a fair value, and that, by reason of the mode of sale, persons who would have bid did not attend, and were prevented from bidding. These allegations, if material, are not sustained by proof. Nor is there sufficient proof that the property, if resold, would bring any larger price than McCan bid for it, or would be sufficient to discharge his claim in full. The plaintiff does not propose that he, or any one else, will, at a resale, bid any larger sum than McCan paid. Nor have the Godberry brothers, since the sale, made complaint of unfairness in it. Under such circumstances, it not appearing that any real injury has been done to the plaintiff, the sale should not be disturbed because of omissions or informalities that did not affect the substantial rights of the party complaining. In Copeland v. Labatut, 6 La. Ann. 61, the court said: "The petition contains no allegation *197 and the record no proof of any injury having been sustained by the plaintiff, in consequence of the informalities alleged; and no offer on the part of the plaintiff to warrant that the property, if resold, would bring a higher price than it did before. Under the rule which we have found it necessary to adopt, those omissions would prevent us from disturbing the judgment, even if the informalities were much more material than they actually are." So, also, in Mullen v. Harding, 12 La. Ann. 271-2: "Unless the plaintiffs can show that they have suffered injury by the informalities complained of, they ought not to be permitted to attack the validity of the proceedings." Barret v. Emerson, 8 La. Ann. 503, 504; Stockton v. Downey, 6 La. Ann. 581, 585; Coiron v. Millaudon, 3 La. Ann. 664; Desplate v. St. Martin, 17 La. Ann. 91, 92; Seawell v. Payne, 5 La. Ann. 255, 260.
Decree affirmed.